Citation Nr: 0915625	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  04-31 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression, panic disorder and 
generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from August 1999 to June 
2001. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.

This appeal was previously before the Board in January 2006.  
The Board remanded the claim for additional development.  The 
case has been returned to the Board for further appellate 
consideration.

The Veteran provided testimony at a Travel Board hearing 
conducted by the undersigned Veterans Law Judge in September 
2005; a transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, remand is again required.  Following the 
Board's prior remand in this case, the Court of Appeals for 
Veterans Claims decided the case of McLendon v. Nicholson, 20 
Vet. App. 79 (2006), which clarified when a VA examination is 
necessary in a claim for service connection.  While a VA 
examination was conducted in this case, an opinion as to 
whether his psychiatric disorder was related to service was 
not requested or provided.  Thus, although the service 
treatment records reflect no diagnosis of an acquired 
psychiatric disorder, the Board finds that a VA examination 
is necessary in this case as the Veteran reported depression 
on his separation examination, and was subsequently diagnosed 
with major depression at his March 2002 VA examination.  See 
McLendon, supra; see also 38 C.F.R. § 3.159(c)(4). 

The Board notes that the AMC's attempt to request records 
from Dr. G.H. Moore resulted in the mail being "returned to 
sender," as the AMC used the incorrect suite number.  In 
addition, the AMC sent requests to Rev. T. Sanders, Dr. J.H. 
Harris, and L. Johnson, but no response was received.  The 
Board further notes that the AMC advised the Veteran of the 
above in September 2008, and indicated that the release forms 
had since expired.  The letter advised the Veteran to 
complete release forms (VA Forms 21-4142) for those providers 
so that VA could again request the records.  The Veteran did 
not respond.  As remand is required for other reasons, the 
RO/AMC should afford the Veteran another opportunity to 
provide the release forms for the above providers.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete the 
necessary release forms to authorized VA 
to obtain treatment records from Dr. G.H. 
Moore, Rev. T. Sanders, Dr. J.H. Harris, 
and L. Johnson.  Also request that the 
Veteran provide the names and addresses of 
any other medical care providers who have 
treated him for a psychiatric disorder 
since service.  After securing any 
necessary releases, obtain any records not 
already contained in the claims folder, to 
include the physicians' clinical records, 
if possible.  Ensure correct addresses are 
used and adequate requests are made.

2.  After the above has been completed to 
the extent possible, the Veteran should be 
afforded a VA mental disorders examination 
to determine whether any current acquired 
psychiatric disorder is related to service.  
The claims file must be made available to 
and be reviewed by the examiner in 
conjunction with examination.  Following 
review of the claims file and examination 
of the Veteran, the examiner should provide 
a diagnosis for any acquired psychiatric 
disorder found.  He/she should then provide 
an opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the diagnosed disorder arose 
during service or is otherwise related to 
service.  The examiner should provide a 
rationale for any opinion provided.

3.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be issued a supplemental statement 
of the case, and given an opportunity to 
respond before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

